Fourth Court of Appeals
                               San Antonio, Texas
                                   September 30, 2019

                                  No. 04-19-00484-CV

 SEGUNDO NAVARRO DRILLING, LTD., Lewis Petro Properties, Inc., Tercero Navarro,
                     Inc., and Rodney R. Lewis,
                              Appellants

                                            v.

                SAN ROMAN RANCH MINERAL PARTNERS, LTD.,
                               Appellee

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018CVK002483D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER
       The Appellee’s First Motion for Extension of Time to File Brief is GRANTED. The
appellee’s brief is due on October 21, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2019.



                                                 ___________________________________
                                                 Luz Estrada,
                                                 Chief Deputy Clerk